A motion to dismiss has been filed in this cause by defendants in error on several grounds, one of which is that plaintiffs in error have failed to file a brief within the time prescribed by rule of this court. Although the motion to dismiss was duly served upon counsel for plaintiffs in error, no response thereto has been made, and up to the time of the consideration of this motion plaintiffs in error are still in default in filing briefs, and have attempted to make no showing for an extension of time for that purpose.
It follows that the appeal should be dismissed for want of prosecution. Horner et al. v. Goltry   Sons, 23 Okla. 905,101 P. 1111; M., O.   G. Ry. Co. v. Wortman, 27 Okla. 455,112 P. 1017.
All the Justices concur.